Case 6:19-cv-00389-JCB-KNM Document 20 Filed 08/12/20 Page 1 of 4 PageID #: 157




                                    No. 6:19-cv-00389

                                   Leonid Goldstein,
                                       Plaintiff,
                                          v.
                                    Facebook, Inc.,
                                      Defendant.


                                        ORDER

                 Leonid Goldstein filed this civil action against Facebook,
             Inc., on August 28, 2019. Doc. 1. The case was referred to
             United States Magistrate Judge K. Nicole Mitchell pursuant to
             28 U.S.C. § 636(b). Doc. 3. On October 18, 2019, Facebook filed
             a motion to dismiss or transfer venue. Doc. 14. On May 26,
             2020, Judge Mitchell entered a report and recommendation
             that Facebook’s motion to dismiss be granted and that Gold-
             stein’s complaint be dismissed for failure to state a claim. Doc.
             18. Goldstein filed an objection to the report and recommen-
             dation on June 9, 2020. Doc. 19. The portions of the magistrate
             judge’s report and recommendation that discussed his claims
             against Facebook for aiding and abetting international terror-
             ism and for copyright infringement are reviewed de novo on
             Goldstein’s objections thereto, and the section in the report
             and recommendation that addressed his claim against Face-
             book for conspiracy to interfere with civil rights is reviewed
             for clear error upon no specific objection thereto. See Nettles v.
             Wainwright, 656 F.2d 986, 987 (5th Cir. 1981), on reh’g, 677 F.2d
             404 (5th Cir. 1982) (objections must pinpoint specific portions
             of the report and recommendation); Douglass v. United States
             Auto Ass’n, 79 F.3d 1420 (5th Cir. 1996) (review only for clear
             error if no objections).
                 As indicated above, Goldstein’s complaint attempts to
             state three claims against Facebook. The first claim, brought
Case 6:19-cv-00389-JCB-KNM Document 20 Filed 08/12/20 Page 2 of 4 PageID #: 158




             under 18 U.S.C. § 2333(a), is for aiding and abetting interna-
             tional terrorism. 18 U.S.C. § 2333(a) establishes a civil remedy
             for a United States national who is “injured . . . by reason of
             an act of international terrorism.” If the terrorist attack was
             executed by an organization that was officially designated as
             a foreign terrorist organization at the time of the attack, the
             victim may also sue any person who aided or abetted the at-
             tack. Id. § 2333(d)(2).
                 Goldstein concedes that he has not been injured in a ter-
             rorist attack. Doc. 15 at 14. His § 2333 claim stems from two
             terrorist attacks—one in Kenya and one in Sri Lanka—that he
             claims were aided and abetted by Facebook. See Doc. 1 ¶ 28.
             But he struggles to explain how these attacks inflicted an in-
             jury on him that is actionable under § 2333. His argument re-
             lies on a sponsored post that he published on Facebook re-
             porting that the Obama administration ordered the FBI to halt
             an investigation into illegal drug trafficking by Hezbollah. Id.
             ¶ 12. Facebook included Goldstein’s sponsored post in a pub-
             lic registry of political advertisements that had been pub-
             lished on the social media platform. Id. ¶¶ 13, 15. Goldstein
             claims that Facebook’s inclusion of his sponsored post in its
             registry made him visible enough in the public eye to render
             him a potential target of terrorist attacks by Hezbollah, Ha-
             mas, and ISIS. Id. ¶ 22. Goldstein claims that, with his spon-
             sored post in the Facebook registry, the terrorist attacks that
             Facebook aided and abetted prompted unnamed “third par-
             ties . . . to avoid hiring, contracting with, or otherwise do busi-
             ness with those who are perceived as potential targets of in-
             ternational terrorism, including Plaintiff.” Id. ¶ 76. So Gold-
             stein’s claim is that the terrorist attacks injured him by caus-
             ing unnamed individuals to disassociate themselves from him
             out of concern that he could be a target in future terrorist at-
             tacks. See Doc. 19 at 3. Goldstein also claims that, by including
             his post in the registry and aiding and abetting several terror-
             ist attacks, Facebook forced him to spend money to protect
             himself from future terrorist attacks. Doc. 1 ¶ 78.
                 Under § 2333, a person is injured “by reason of” a terrorist
             act only if the terrorist act proximately caused the injury.


                                            -2-
Case 6:19-cv-00389-JCB-KNM Document 20 Filed 08/12/20 Page 3 of 4 PageID #: 159




             Owens v. BNP Paribas, S.A., 897 F.3d 266, 273 (D.C. Cir. 2018).
             A terrorist attack proximately causes an injury only if the in-
             jury is “reasonably foreseeable or anticipated as a natural con-
             sequence” of the attack. Id. at 275 n.11. The United States is
             full of people who comment and report on Hezbollah in the
             mass media from many perspectives and with as much or
             more visibility than Goldstein has. It is not a natural, proxi-
             mate consequence of a foreign terrorist attack that any future
             commentator on the attack would experience alienation from
             business associates. Even if one assumes for the sake of argu-
             ment that Facebook aided and abetted international terrorist
             attacks, and even if one assumes for the sake of argument that
             the terrorist attacks in fact led to the injuries that Goldstein
             claims, Goldstein’s injuries would not have been foreseeable
             as a matter of law. Because Goldstein cannot establish that his
             claimed injuries were proximately caused by a terrorist act,
             his claim for aiding and abetting international terrorism fails.
                  Goldstein’s second claim is for copyright infringement
             under 17 U.S.C. §§ 501, 504-05. As Judge Mitchell indicated,
             absent two exceptional circumstances that do not apply in this
             case, a plaintiff may not sue for copyright infringement unless
             the copyrighted material has been registered. Fourth Estate
             Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 888
             (2019) (citing 17 U.S.C. § 411(a)). Goldstein does not claim that
             he registered copyrights for the materials as to which he
             claims infringement. See Doc. 19 at 4. Therefore, his copyright-
             infringement claim fails.
                 Regarding his claim for copyright infringement, Goldstein
             also invokes 15 U.S.C. § 1125(a). Doc. 1 ¶ 87. This statute pro-
             vides for a civil remedy against:
                     “Any person who, on or in connection with any
                     goods or services, or any container for goods,
                     uses in commerce any word, term, name, sym-
                     bol, or device, or any combination thereof, or
                     any false designation of origin, false or mislead-
                     ing description of fact, or false or misleading
                     representation of fact, which--(A) is likely to
                     cause confusion, or to cause mistake, or to


                                           -3-
Case 6:19-cv-00389-JCB-KNM Document 20 Filed 08/12/20 Page 4 of 4 PageID #: 160




                     deceive as to the affiliation, connection, or asso-
                     ciation of such person with another person, or
                     as to the origin, sponsorship, or approval of his
                     or her goods, services, or commercial activities
                     by another person, or (B) in commercial adver-
                     tising or promotion, misrepresents the nature,
                     characteristics, qualities, or geographic origin of
                     his or her or another person's goods, services, or
                     commercial activities.”
             15 U.S.C. § 1125(a)(1). Goldstein does not identify any decep-
             tive or misleading device that could have given rise to liability
             under § 1125(a). Therefore, to the extent that Goldstein at-
             tempts to state a claim under § 1125(a), this claim fails.
                 Goldstein’s final claim against Facebook is for conspiracy
             to interfere with civil rights in violation of 42 U.S.C. § 1985(3).
             Goldstein did not specifically object to the magistrate judge’s
             recommendation that this claim be dismissed, and no clear er-
             ror is found in that recommendation.
                 For the reasons stated above, the magistrate judge’s report
             and recommendation (Doc. 18) is adopted. Facebook’s motion
             to dismiss (Doc. 14) is granted. This case is dismissed with
             prejudice. Any outstanding motions are denied as moot. The
             clerk of court is directed to close this case.
                                    So ordered by the court on August 12, 2020.



                                                 J. C AMPBELL B ARKER
                                               United States District Judge




                                            -4-
